Citation Nr: 1643678	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-39 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1951 to November 1955, and from January 1956 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Agency of Original Jurisdiction (AOJ)).  In this rating decision, in relevant part, the AOJ denied entitlement to service connection for diabetes mellitus.  This matter is now under the jurisdiction of the Indianapolis RO.    

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office Board hearing.  A transcript of the proceeding is of record.  During the Board hearing, the undersigned VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran set foot in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides; diabetes mellitus, type II, is presumed due to inservice herbicide exposure.



CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred as a result of active during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he served in Vietnam and Korea, where he was exposed to herbicides that caused his diabetes mellitus, type II.  Service treatment records reveal that in May 1961 the Veteran's glucose level was 124, fasting.  In an April 1966 Report of Medical History, the Veteran reported that his Mother had died from leukemia and diabetes.  In June 1971, the Veteran had a glucose level of 140, although it was unclear whether this was taken while fasting.  All of the Reports of Medical History found in the service treatment records are negative for sugar or albumin found in the Veteran's urine.

Personnel records reveal that, in July 1970, the Veteran was authorized for temporary military duty in the Pacific theater.  In the reserve data section of the Veteran's personnel records, there is a notation of both the Armed Forces Expeditionary Medal and the Vietnam Service Medal.  There is another notation of the Armed Forces Medal, which also states "Korea" and "1970" next to it.  There are no other personnel records that mention service in Korea or Vietnam.

In a follow up statement submitted at the time the Veteran filed his claim for service connection, he indicated that he had been stationed at Brooks Air Force Base in Texas from 1968 to 1971, and during that time he was sent to Clark Air Force Base for two weeks.  He stated that he flew into Vietnam in 1970, and that he flew with the 57th Aeromedical Evacuation Squadron and 902nd pack. 

A former Air Force sergeant who had been acquainted with the Veteran submitted a statement in September 2011, indicating that the Veteran had gone to Vietnam in 1970.  The Veteran's former colleague stated that he was stationed at the 902nd Air Evacuation Unit at Clark Air Force Base in the Philippines Islands, and that the Veteran had stayed with him at his hotel, Marlim Mansion.  He indicated that the Veteran toured many of the bases in Vietnam, including those at Da Nang Harbor and Cam Ranh Bay.

The Veteran also submitted a statement in September 2011 stating that he was sent to Clark Air Force Base in the Philippines for two weeks in 1970.  He reported that he flew in and out of Korea, Vietnam, Japan, Guam, and Taiwan, and that at the end of each mission, he was not provided any itinerary of where he had gone and that he was unsuccessful in obtaining the records on his own.

In October 2014, another former Air Force colleague of the Veteran submitted a statement on his behalf indicating that the Veteran had served in southeast Asia as a member of the medical team of aeromedical service.  The name of the individual is illegible in the statement that was sent.

During the August 2016 hearing, the Veteran testified that he had been diagnosed with diabetes in approximately 2005.  He testified that he had been sent on a two week trip to the far east from Brooks Air Force Base in Texas.  The Veteran reported that he had been based at Clark Air Force Base, but that he flew out of there to other locations, including Cam Ranh Bay and Da Nang, in Vietnam.  He reported that those were the only places he had been in the "Far East."  Later on during the hearing, upon questioning from the VLJ, the Veteran reported that he had also gone to Korea during the same period he was in Vietnam.  The Veteran testified that his duties mainly consisted of evaluating students in the medical evacuation technician program, and that his travel to Vietnam consisted of flying in to pick up patients and then bringing individuals who had been treated in outlying hospitals back to their normal duty stations.

VA medical records from January 2014 verified the Veteran's diagnosis of diabetes mellitus, type II.  In pertinent part, service connection may be established on a presumptive basis if the Veteran can establish that he "set foot" in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(d), 3.309(e); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).

Here, the AOJ has not been able to verify that the Veteran set foot in Vietnam or Korea.  In June 2016, the Joint Services Records Research Center (JSRRC) found the evidence insufficient to verify exposure to herbicides in the Republic of Vietnam and/or in the Republic of Korea.  Notably, however, the Defense Finance and Accounting Service (DFAS) has informed the AOJ that temporary duty (TDY) records are only kept by the military for six years and three months once a settlement has been made.  

Here, the Veteran's DD 214 confirm that he had a military occupational specialty (MOS) as a medical service technician.  His personnel records confirm TDY authorization for military duty in the Pacific theater, reflect that the Veteran was awarded the Vietnam Service Medal and even mention "Korea" "1970."  In addition, the Veteran has presented affidavits from former service members who attest to his presence in Vietnam.  Importantly, DFAS has confirmed that actual TDY orders would no longer exist due to no fault on the part of the Veteran.  Nonetheless, the Veteran's description of visiting both Vietnam and Korea is consistent with his known MOS and his personnel records described above.

Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran set foot in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides; diabetes mellitus, type II, is presumed due to inservice herbicide exposure.  As such, service connection for diabetes mellitus, type II, is granted.



ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is granted.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


